Citation Nr: 1638463	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-29 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, major depressive disorder (MDD), dysthymic disorder, and posttraumatic stress disorder (PTSD), including as secondary to service-connected seizure disorder.

2.  Entitlement to a disability rating in excess of 20 percent for seizure disorder.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2001 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2010, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO).  A transcript of the hearing has been associated with the claims file.

The Veteran was scheduled to present testimony at a videoconference hearing before a Veterans Law Judge in March 2016.  However, the Veteran failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report to the hearing, or a request to reschedule the hearing, the Board deems the Veteran's request for such a hearing to be withdrawn.

The Board has expanded the scope of the Veteran's claim for service connection for PTSD to include all acquired psychiatric disorders raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed).

The Board has included entitlement to TDIU based on the Veteran's October 2010 contention that his service-connected seizure disorder renders him unable to get a job.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU is part of a claim for an increased rating where the Veteran has submitted evidence of unemployability).

Although there is no submission or communication from the Veteran that may be construed as a notice of disagreement with the January 2009 rating action, VA was in receipt of new and material evidence within one year of the rating decision addressing the acquired psychiatric disorder and seizure conditions and must relate any communication subsequent back to this original claim.  38 C.F.R. § 3.156(b); see Buie v. Shinseki, 24 Vet. App. 242, 252-52 (2010); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Board observes that VA clinicians' diagnoses of the Veteran include mild anxiety and depression in November 2004, major depression with psychotic features in October 2008 and November 2008, depression in December 2008 and March 2009, and MDD in January 2009.  Further, Dr. Serritella, a private clinician, diagnosed dysthymic disorder in December 2009.  Moreover, the Veteran asserted in his October 2010 DRO hearing testimony that a VA clinician diagnosed him with PTSD in December 2008, although this is unconfirmed by the record.  See transcript, p. 8.

Second, the Veteran asserted that his acquired psychiatric disorder arose in service as a result of being told that he was going to be mobilized to a combat area.  Id., p. 7.

Third, the evidence indicates that the claimed acquired psychiatric disorder may be associated with his service-connected seizure disorder.  Specifically, the Veteran testified at his October 2010 DRO hearing that his PTSD was caused by the stress of losing his job in the military, and his income, because of his seizures.  Id., p. 6.  Likewise, the Veteran's spouse wrote in November 2009 that his "seizures wipe out part of his memory and alter his personality leaving behind broken memories coupled with anger and depression."  Consequently, a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the issue of entitlement to a disability rating in excess of 20 percent for seizure disorder, the Veteran wrote in a February 2012 letter that "I feel that my seizures are getting worse."  VA most recently provided the Veteran with an examination for his seizure disorder in June 2009.  As the new evidence suggests that the seizure disorder may have worsened since the last examination, VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his seizure disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).

With respect to TDIU, the Veteran testified at his October 2010 DRO hearing that his seizures have totally interrupted his ability to get a job.  See transcript, p. 3.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his acquired psychiatric disorder and seizure disability, and take appropriate measures to obtain those records.  Any additional, pertinent VA treatment records should either be made accessible electronically or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his acquired psychiatric disorder and seizure disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the nature and onset of his acquired psychiatric disorder, and of the nature and severity of his seizure disability and its impact on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After physically or electronically associating any pertinent, outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset and etiology of any acquired psychiatric disorder found to be present.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

The examiner should provide a diagnosis of the Veteran's acquired psychiatric disorder(s).  If the examiner does not concur with the diagnoses of anxiety, major depression with psychotic features, MDD, and dysthymic disorder, then the examiner should explain why.

For each diagnosed acquired psychiatric disorder, the examiner must opine as to whether it is at least as likely as not that the Veteran's acquired psychiatric disorder is related to or had its onset during service.

For each diagnosed acquired psychiatric disorder, the examiner should state whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was caused by his service-connected seizure disorder.

For each diagnosed acquired psychiatric disorder, the examiner should state whether it is at least as likely as not that the Veteran's acquired psychiatric disorder was aggravated beyond the natural progress of the disease by his service-connected seizure disorder.

In offering each of these opinions, the examiner should consider the Veteran's competent lay statements, as well as the following:

* VA clinicians' diagnoses of mild anxiety and depression in November 2004, major depression with psychotic features in October 2008 and November 2008, depression in December 2008 and March 2009, and MDD in January 2009.

* Dr. Serritella's diagnosis of dysthymic disorder in December 2009.

* The Veteran's October 2010 statement that his PTSD arose in service as a result of being told that he was going to be mobilized to a combat area.

* The Veteran's October 2010 statement that his PTSD was caused by the stress of losing his job in the military, and his income, because of his seizures.

* The Veteran's spouse's November 2009 statement that his "seizures wipe out part of his memory and alter his personality leaving behind broken memories coupled with anger and depression."

The examiner should give a reasoned explanation for all opinions provided.  If the examiner is unable to provide a medical opinion, then he or she should provide a statement as to whether there is any additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  All findings and conclusions should be set forth in a legible report.

4.  After obtaining any outstanding treatment records regarding the Veteran's seizure disorder, provide him with an appropriate VA examination to determine the severity of that disability.  The claims file must be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should report all pertinent findings.  The examiner should also discuss the impact that the Veteran's seizure disorder has on his ability to secure and maintain substantially gainful employment.  All findings and conclusions should be set forth in a legible report.

5.  Then readjudicate the appeal, to include the issue of entitlement to TDIU.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




